Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to because the status of the drawings are not clear.  First, does Fig. 3 of the drawings filed 10/20/21 replace figure 3 from the drawing filed on 11/21/19?  Does Fig. 5 of the drawings filed 10/20/21 replace figure 5 from the drawing filed on 11/21/19?   Does Fig. 10 of the drawings filed 10/20/21 replace figure 10 from the drawing filed on 11/21/19?  Is there a figure 11 or a figure 14, or fig’s 18-21? The drawings filed 10/20/21 show figures 12, 14-17, and 22, but neither the drawings filed 10/20/21 nor 11/21/19 show figures 12, 14-17 nor 18-21. Also, Examiner notes that the specification has to describe each drawing in the Brief Description of the Drawings.
Also, the part 13 is described in the specification as a pipe abutment; however this is shown in newly submitted fig 3 as what appears to be a connecter as opposed to a pipe abutting element.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 22, 25, 28, 34, 35, 37, 41, 42, 45, 53, 55, 57, 60, 61, 62, 63, 64, 65, 68, 69, 70, 71, 74, 75, 79, 85,and  88.  
Fig. 3 also shows part 25 which appears to be a wall that does not appear to be shown in the original figures.  Fig. 4 also shows part 34 which appears to be a screw that does not appear to be shown in the original figures. Fig. 10 also shows part 75 which appears to be a wall that does not appear to be shown in the original figures. Fig. 10 shows some outer channel ‘C’ that does not appear to have been shown originally.  Several other numerals appear to be shown in the figures but did not appear to have been shown originally. Namely:  22, 28, 35, 37, 41, 42, 45, 53, 55, 57, 60, 61, 62, 63, 64, 65, 68, 69, 70, 71, 74, 79, 85, and 88.

In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
The amendment filed 10-20-2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  Fig. 3 as filed 10/20/2021 shows a channel (approximately indicated with ref character 41) that does not appear to have been shown originally, nor mentioned in the Spec. Fig. 3 also . 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation reading “Pipe cutting tool” should read: “A pipe cutting tool”.  A corresponding correction is required for each of the claims.
Claim 1 is objected to because of the following informalities:  The limitation reading “knife connected to the frame via e linear” should read: “knife connected to the frame via [e] a linear”.  A corresponding correction is required for each of the claims.
Claim 1 is objected to because of the following informalities:  The limitation reading “a concave semi-circular abutment face the abutment face having” should read: “a concave semi-circular abutment face, the abutment face having”.  A corresponding correction is required for each of the claims.
Claim 2 is objected to because of the following informalities:  The limitation reading “wherein the translatable knife is arranged in a plane different from the stationary knife, and, the translatable knife can be slidably moved to overlap the fixed knife” should read: “wherein the translatable knife is arranged in a plane different from the plane in which the stationary knife is arranged, and[,] the translatable knife can be slidably moved to overlap the fixed knife”.  A corresponding correction is required for each of the claims.
Claim 4 is objected to because of the following informalities:  The limitation reading “capable of being fixed for cutting [to] a pipe that is pulled vertically from [the] a well.” should read: “a concave , the abutment face having”.  A corresponding correction is required for each of the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 1, reading: “the abutment faces having an arc of curvature correspond to the arc of curvature of the cutting blades” is unclear.  First, there are two separate arcs of curvature claimed previously in the claim.  Thus is it not clear which arc is referenced in this limitation.  For example: One of the arcs? Both of the arcs?  Next, it is not clear if the abutment faces EACH have an arc of curvature, or do they COLLECTIVELY have an arc of curvature?
Claim 4 recites the limitation "(A) Pipe cutting tool according to one of the preceding claims, wherein the frame is attached in a resilient suspension, arranged such that the pipe cutting tool is held in horizontal orientation capable of being fixed for cutting to a pipe that is pulled vertically from the well".  There was no pipe that is pulled from vertically a well previously claimed in the claims.  It is uncertain if the pipe that is pulled from an unclaimed well is the same as the pipe to be cut in preceding claims, thus this renders claim 4 indefinite.
The limitation of Claim 7, reading: “A method for cutting a riser pipe, comprising the steps of: a. providing a tool as described in one of claims 1-3, b. selecting knives having cutting blades with a diameter of curvature equal to the inner diameter of a pipe to be cut, c. suspending the tool in a resilient suspension such that the movable knife is arranged to travel horizontally, perpendicular to the longitudinal axis of the pipe to be cut, d. actuating the device to cut the pipe” is indefinite  First, a riser pipe is delimited in the preamble of claim 7.  However this claim refers back to a tool as described in claims 1-3 which are delimited as cutting a “pipe to be cut”.  Thus it is not clear if the pipe to be cut is different as the riser pipe of claim 7.  Also it is not clear what the metes and bounds of selecting “selecting knives having cutting blades with a diameter of curvature equal to the inner diameter of a pipe to be cut”. Are new knives being introduced? Or, are these the same knives introduced in claim 1?  Also, the term “inner diameter of the pipe to be cut” lacks antecedent basis.  What if a pipe to be cut has a shape which includes several inner diameters? Also it is unclear what is required by “a diameter” – does each knife have to have the diameter, or does one of the knives have to have the diameter? 
Also the limitation reading “selecting knives having cutting blades with a diameter of curvature equal to the inner diameter of a pipe to be cut” is indefinite.  It is not clear how the blades are equal to an inner diameter of the pipe to be cut.  If the blades conform to an outer diameter of the pipe then they would appear to be equal in diameter to the outer diameter of the pipe, and substantially equal to an inner diameter of the pipe to be cut, at lease in pipes having a small difference between an inner and outer diameter thereof.  However, in the case of a thick pipe the inner diameter thereof would be very different from an outer diameter thereof, in which case the diameter of the blades would be equal to the outer diameter of the pipe but different substantially from the inner diameter.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

Claims 1-2, and 4, are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7351010, Kelly, in view of USPN 6230542 Frenken and US 20130305896 Pisczak. 
Regarding Claim 1, Kelly discloses a pipe cutting tool (fig 7, tool 10) comprising a stationary knife (27) fixed in a first plane (fig 8, plane defined by edge 27A) to a frame (11), and a translatable knife (23) which can be slidably moved along a knife translation path arranged in a second plane of said frame (fig 8, plane defined by edge 23A), 
wherein the knives and the frame delimit a central frame aperture (open center 15), as the frame aperture forms a passageway arranged for receiving a pipe to be cut (col. 3, lines 35-40), 
the translatable knife being arranged diametrically opposite the stationary knife (fig 7), and the translatable knife is connected to the frame via e linear actuator system (hydraulic cylinders 19, 20) and wherein said frame is dividable (as seen in a hinged out state in fig 10), with the stationary knife (27) being attached to a first frame section (12), and the translatable knife (23) being attached to a second frame section (11) which is lockably coupled (via hinged connection 14) to the first frame section with a hinge arrangement (13), characterized in that 
the knives have curved knife edges (annotated fig 13 below).

    PNG
    media_image1.png
    831
    613
    media_image1.png
    Greyscale

Regarding Claim 2, the Kelly translatable knife is arranged in a plane different from the stationary knife (see fig. 8), and, the translatable knife can be slidably moved to overlap the fixed knife (see fig. 13A).

Kelly lacks the knives having concave semi-circular cutting blades with each of the cutting blades having a 180 degree arc of curvature between lateral edges of the blades, and Kelly also lacks each knife being further equipped with a rigidly connected pipe abutment member with a concave semi-circular abutment face the abutment faces having an arc of curvature corresponding to the arc of curvature of the cutting blades, all per claim 1.
Frenken discloses a hydraulic device with two moveable cutting jaws 51 and teaches that it is known to have the cutting jaws have knife edges having concave semi-circular cutting blades (41) with of the cutting blades having a 180 degree arc of curvature (fig 5, fig 7, and col. 10, lines 36-42 which discloses that the cutting edge(S) 41 are concave) between lateral edges of the blades (fig. 7).
 The claim is rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Frenken. Kelly teaches a pipe cutting tool having blades that are translatable toward each other to cut a pipe.  Kelly does not teach the knives having concave semi-circular cutting blades having a 180 degree arc of curvature between lateral edges of the blades. Frenken teaches a pipe cutting tool which also has translatable knives and the knife edges having knives having concave semi-circular cutting blades having a 180 degree arc of curvature between lateral edges of the blades. Because both Kelly and Frenken teach methods for cutting a pipe via translating knives, it would have been obvious to one skilled in the art to substitute one shape for the other to achieve the predictable result of cutting a pipe via translatable blades.   

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kelly by having opposing pipe abutments with rigidly connected pipe abutment members with a concave semi-circular abutment faces, having an arc of curvature corresponding to the arc of curvature of the cutting pipe to be cut, the abutment faces having a concave semi-circular abutment faces, having an arc of curvature corresponding to the arc of curvature of the pipe to be cut in order to support the workpiece and minimize or prevent the workpiece.. from rotating too much during the operation thereby causing an inferior cut as taught by Pisczak .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly, in view of Frenken and Pisczak and further in view of USPN 3974562, Wuchner. 
Regarding Claim 3, the Kelly device, as modified, discloses all the limitations of Claim 1 as discussed above. 

Wuchner discloses a Pipe cutting device which like the device of Kelly includes a frame (fig 3, housing 2) to which a translatable knife (fig. 1, 7) is attached, and which device includes movable piping abutment member (fig 3, 25) movable by an abutment actuator (24) into engagement with the pipe to be cut (col. 2, lines 23-26), the movable abutment member arranged to fix the pipe cutting tool onto the pipe prior to the translatable knife being moved against the pipe (col. 2, lines 23-26) in order to securely selectively hold a pipe while being cut but the cutting device (col. 2, lines 20-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kelly by having the abutment members thereof include a movable abutment member movable by an abutment actuator into engagement with the pipe to be cut, the movable abutment member arranged to fix the pipe cutting tool onto the pipe prior to the translatable knife being moved against the pipe in order to securely selectively hold a pipe while being cut but the cutting device, as taught by Wuchner. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly, in view of Frenken and Pisczak, and further in view of USPGPUB 20100186564, Pierce and as evidenced by USPGPUB 20160288541, Kano. 
Regarding Claim 7, Modified Kelly discloses a method for cutting a riser pipe (col. 4, lines 35-50, where it is disclosed that the tool can be used for cutting pipe), comprising the steps of: 
a. providing a tool as described in one of claims 1-3 (see rejection of Claims 1-3 above), 

d. actuating the device to cut the pipe (fig 13B).
Kelly lacks the orientation including the blade travelling horizontally, and Kelly also lacks selecting knives having cutting blades with a diameter of curvature equal to the inner diameter of a pipe to be cut.
Regarding the orientation including the blade travelling horizontally, perpendicular to the longitudinal axis of the pipe to be cut; depending at the orientation of the tool relative to the surface of the ground when the pipe is cut, the blade may travel in certain uses thereof horizontally.  As noted in col. 4 lines 35-45 it is used to cut pipes underwater or on the deck of a vessel.  Pipes may be oriented in any number of directions both under or above water.  Thus, the tool as used to cut pipes may be used having the blade travel horizontally depending on the orientation of a pipe to be cut.  If a pipe to be cut has a long axis that travels vertically/perpendicularly relative to the ground then the blade would travel horizontally. For example, Pierce discloses a pipe cutting tool where a blade is shown to be used to cut a vertically oriented pipe and the blade thereof travels horizontally , See fig 1.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kelly by the orientation including the blade travelling horizontally perpendicular to the longitudinal axis of the pipe to be cut in order to cut a pipe or pipes that are oriented vertically, which are shown to be known as taught by Pierce.
Regarding selecting knives having cutting blades with a diameter of curvature equal to the inner diameter of a pipe to be cut, first it is noted that both Kelly and Frenken are pipe cutting tools, see abstract of Kelly and col. 1 lines 30-35 of Frenken, where it is noted that the workpiece to be cut is “hollow sectional bars” (i.e. pipes).  It is known in the art to cut pipes of different inner and outer In re Rose, 105 USPQ 237 (CCPA 1955). Indeed, claim 7 does not prohibit the selected cutting blades from being used to cut other sizes of pipes. If a user cuts 1,000 different pipes with the same cutting blades, the claim is satisfied so long as one of the pipes has an inner diameter matching the diameter of curvature of the blades. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/20/21, with respect to the rejection(s) of claim(s) 1-4 and 7 under 35 USC 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kelly and Frenken and Borzym.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPNs/USPGPUBs 6792789, 10799962, 20170040781, 9463556, 2714250, 3840987, .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724




/EVAN H MACFARLANE/Examiner, Art Unit 3724